Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the method of claim 1, “where it is implemented in the form of a server…”.  It is unclear what “it” constitutes in the claim.
Regarding claim 16, the claim is indefinite because, assuming “it” refers to the particular steps of the method of claim 1, it recites both an apparatus and method in the same claim.  A method cannot be a device.  A method is a series of discrete actions.  An apparatus, such as a computer server is a tangible device.  Hence, the claim attempts to recite both a method and the apparatus for its practice and is thus rendered indefinite in view of MPEP 2173.05(p).  Claims 17-20 are similarly rejected under this rationale.
Regarding claim 21, the claim recites a mass spectrometer operating in accordance with any of the method of claim 1.  The claim does not recite any particular structure of the claimed mass spectrometer device.  The reference to claim 1 defines the apparatus wholly in terms of the method of claim 1.  Since claim 21 lacks any particular structural limitation and is drawn to a mass spectrometer, the claim is rendered indefinite. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The apparatus of claim 21, a mass spectrometer operating to perform any of the method of claim 1 fails to further limit the parent claim since the apparatus of claim 21 may be infringed without infringing the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea comprising collecting, analyzing, classifying, organizing, filtering, storing, manipulating, and/or displaying data. This judicial exception is not integrated into a practical application because the particular steps, while drawn to the collection, analysis, classification, organization, filtration, storage, manipulation, and/or display of information of particular content, do not improve the function of a computer or other technology in the field, transform an article, or apply the outcome of the application of the method of claims 1-22 with a particular assertedly inventive technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-22 are directed wholly to a method or computer program which carries out steps directed to collecting, analyzing, classifying, organizing, filtering, storing, manipulating, and/or displaying data.12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016):  “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.”
        
        2 FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093, 1097–98 (Fed. Cir. 2016):  Patent at issue contained claims: “directed to or drawn to the concept of analyzing records of human activity to detect suspicious behavior”; “the practices of collecting, analyzing, and displaying data, with nothing more, are practices ‘whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas”.